DETAILED ACTION
This office action is in response to the application filed on 29 September 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-14 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 29 March 2019. It is further noted Applicant has also filed a certified copy of the JP 2019-066742 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 December 2021 and 15 June 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Semiconductor Device for Detecting Visibility of Displayed OSD Characters). 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ‘visibility detector’ structured to check visibility of a known character in claims 1-14, and a ‘drawing error detector’ structured to determine normal/abnormal condition of a known character in claims 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure, as disclosed in Applicant’s specification, is as follows: ‘visibility detector’, (fig. 3; [0008], hardware circuitry executing software), and ‘drawing error detector’, (fig. 8; [0072], hardware circuitry executing software).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11 and 14 are rejected under U.S.C. 103 as being unpatentable over Wada S. (JP2018132648 A (note, text citations are to the global dossier description or claims of application JP 2017026022 associated with the published application, and citations to figures are to figures in JP2018132648 A); Wada), in view of Uehara T. (US 7,667,734 B2; Uehara).
RE Claim 1, Wada discloses an electronic device (Wada: figs. 1 and 9, illustrating block diagrams of ‘image display control apparatus’ 10 and 30, respectively; [0060], disclosing ‘image display control device‘ 30) comprising: a video input interface structured to receive video data on which a known character is to be drawn (Wada: fig. 2, showing a block diagram of an ‘acquisition unit’ 11 (implicitly comprises a video input interface), fig. 7, illustrating display of a ‘known’ character; [0006], disclosing acquisition of character image information, [0020-0021], “FIG. 2 is a block diagram conceptually showing the configuration of the acquisition unit 11 according to the present embodiment … The video counter 112 shown in FIG. 2 shows coordinates on the display screen 24 for each pixel indicated by the pixel data 210 input as sequential data indicating luminance or color tone for each pixel”); a memory structured to store reference graphic data describing the known character (Wada: fig. 1, ‘main memory’ 22; [0018], “The main memory 22 is a memory included in a [sic] information processing apparatus … and stores content image information 221 and … The information processing apparatus displays an image obtained by combining the content image indicated by the content image information 221 with the background image indicated by the background image information 222 on the display screen 24 of the display device 25. However, the content image is, for example, a character, a figure, an icon, or the like”); and a visibility detector structured to check, based on the reference graphic data, visibility of the known character that is drawn on the video data (Wada: fig. 3, ‘analysis unit’ 12 comprising ‘visibility determination unit’ 126 (interpreted as a ‘visibility detector’); [0009], visibility of a content image with respect to a background image (Wada’s content image is interpreted as a foreground image), [0022-0024], disclosing use of Wada’s ‘analysis unit’ 12 for comparing stored content image luminance information (e.g., reference graphic data) with luminance or color tone of display pixels).
However, although Wada does not expressly teach,
Uehara (in the general field of video processing related to a liquid crystal television set) discloses a semiconductor device comprising: a video input interface configured to receive video data (Uehara: fig. 1, ‘analog data signal’ → ‘IC-chip’ 10 → ‘source driver’ 22 (note, since Uehara’s ‘IC-chip’ 10 includes a ‘video processor’ 11, the ‘IC-chip’ 10 (e.g., semiconductor device) implicitly comprises a video input interface for receiving video data); col. 2:60-64, “The present invention provides a liquid-crystal television set wherein a video processor to which an analog data signal is inputted, a panel processor, an OSD circuit, a CPU, and a timing controller which controls the liquid-crystal drive portions of a liquid crystal panel are implemented in a single IC-chip”, col. 4:8-16, “The single IC-chip 10 includes a video processor 11 to which an analog data signal is inputted ... a panel processor 14, an OSD circuit 15, a CPU 16, and a timing controller 17 which feeds control signals to the source driver 22 and the gate driver 23, respectively”; note. Uehara’s ‘IC-chip’ is interpreted as a semiconductor device).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Uehara’s semiconductor device comprising a video input interface for receiving video data with Wada’s electronic device comprising a video input interface, a memory for storing reference graphic data, and a visibility detector, with the expected benefit of reducing the footprint and, possibly, the power consumption of the electronic device.  
RE Claim 2, Wada/Uehara teaches the semiconductor device according to claim 1, and Wada also discloses the visibility detector is structured to determine whether the visibility is good or poor for each of a plurality of pixels constituting a background lying within a target region where the known character is drawn (Wada: fig. 7, showing the display of a known character; [0035], disclosing poor visibility of a displayed character when the difference in luminance between background pixels and foreground (e.g., content image) is small).
RE Claim 3, Wada/Uehara discloses the semiconductor device according to claim 2, and further Wada implicitly teaches when the number of pixels poor in the visibility exceeds a pixel count threshold, the known character is determined to be poor in the visibility (Wada: [0043-0044], disclosing a pixel count equal to or exceeding a threshold is used to change the luminance of a background/original image or change location of displayed content image in order to improve visibility of content image; note, by changing luminance of background or original image to improve visibility of content image, Wada implicitly determines the known character is determined to be poor in visibility).
RE Claim 8, Wada/Uehara teaches the semiconductor device according to claim 1, and Wada also discloses an on screen display (OSD) structured to draw an OSD character on the video data (Wada: [0002-0004], disclosing the use of an OSD for drawing image data, such as characters superimposed on a background image), while
Uehara teaches an OSD circuit (Uehara: fig. 1, illustrating ‘IC-chip’ 10 including ‘OSD circuit’ 15; col. 4:8-14, “The single IC-chip 10 includes a video processor 11 to 10 which an analog data signal is inputted ... a panel processor 14, an OSD circuit 15, a CPU 16, and a timing controller 17”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Uehara’s OSD circuit with Wada/Uehara’s semiconductor device, with the expected benefit of speeding up the processing of image information when drawing an OSD character on video data.
RE Claim 9, Wada/Uehara discloses the semiconductor device according to claim 8, and in addition Wada/Uehara implicitly teaches the OSD circuit is capable of drawing the known character described by the reference graphic data as the OSD character (Wada: fig. 7, illustrating the appearance of a displayed ‘A’; [0004], drawing content according to an OSD, [0006], disclosing the display of foreground characters with good visibility based on acquired character information, [0018], storing of content (e.g., character) image information; note, combining concepts taught and/or suggested by Wada, the examiner’s position is that there is sufficient evidence for one of ordinary skill in the art to conclude Wada at the very least strongly suggests an OSD circuit capable of drawing known character(s) described by stored reference graphic data).
RE Claim 10, Wada/Uehara teaches the semiconductor device according to claim 1, and Uehara in addition discloses [the semiconductor device] serving as a timing controller (Uehara: col. 5:48-54, “As described above with reference to the embodiment, there is provided a liquid-crystal television set having a video processor to which an analog data signal is inputted … an OSD circuit, a CPU, and a timing controller which controls the liquid-crystal drive portions of a liquid crystal panel”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Uehara’s IC-chip (e.g., semiconductor device) serving as a timing controller with Wada/Uehara’s semiconductor device in order to reduce the size of the combined device while continuing to provide essential functions for displaying image information.
RE Claim 11, Wada/Uehara discloses the semiconductor device according to claim 1, and further Uehara teaches serving as a one-chip driver capable of acting as a timing controller and a source driver (Uehara: fig. 1, ‘timing controller’ 17 → ‘source driver’ 22; col. 4:8-17, “The single IC-chip 10 includes a video processor 11 to which an analog data signal is inputted ... an OSD circuit 15, a CPU 16, and a timing controller 17 which feeds control signals to the source driver 22 and the gate driver 23, respectively”; note, since Uehara’s ‘IC-chip’ 10 comprises a ‘timing controller’ 17 that provides control signals to a ‘source driver’ 22 and a ‘gate driver’ 23, the ‘IC-chip’ 10 serves a one-chip driver capable as acting as a timing controller and a source driver, as recited).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Uehara’s IC-chip (e.g., semiconductor device) serving as a timing controller and a source driver with Wada/Uehara’s semiconductor device in order to reduce the size of the combined device while continuing to provide essential functions for displaying image information.
RE Claim 14, Wada/Uehara teaches an electronic device comprising a semiconductor device (Uehara: col. 2:60-65, “The present invention provides a liquid-crystal television set wherein a video processor to which an analog data signal is inputted ... an OSD circuit, a CPU, and a timing controller which controls the liquid-crystal drive portions of a liquid crystal panel are implemented in a single IC-chip”; note, Uehara’s television set corresponds with an electronic device) according to claim 1.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Uehara’s electronic device comprising a semiconductor device with Wada/Uehara’s semiconductor device, with the expected benefit of reducing the overall footprint of the combined electronic device.

Claims 4 and 13 are rejected under U.S.C. 103 as being unpatentable over Wada, in view of Uehara, and further in view of Anand et al (US 2019/0213071 A1; Anand).
	RE Claim 4, Wada/Uehara teaches the semiconductor device according to claim 1.
Yet, even though Wada/Uehara does not appear to expressly disclose,
Anand (in the field of circuit devices and error detection methods) teaches a drawing error detector structured to determine whether a known character drawn on the video data is normal or abnormal based on the reference graphic data (Anand: fig. 1, ‘error detection circuit’ 150, figs. 6-7 (pixel value histograms of display and reference images); [0017], “According to the aspect of the present invention, by performing error detection on such a display image, it is possible to determine that an error occurs when the icon or the character is not overlaid properly (that is, so as to be recognizable by a user)” (e.g., a form of shape correlation), [0081-0087], disclosing cross-correlation between histograms of reference image information (e.g., an icon or a character) and displayed image information (abnormal visibility)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Anand’s drawing error detector, therein determining whether a drawn known character is normal/abnormal, with Wada/Uehara’s semiconductor device in order to provide a way for the combined semiconductor device to determine that a drawing error has occurred, and take corrective action, if desired.
RE Claim 13, Wada/Uehara discloses an on-vehicle display system comprising a semiconductor device according to claim 1, but even though Wada/Uehara does not appear to expressly teach,
Anand discloses an on-vehicle display system comprising a semiconductor device (Anand: fig. 1, illustrating an integrated circuit (IC) 100 comprising an ‘image acquisition circuit’ (OSD) 130; [0051], “The circuit device 100 includes an interface 110 (first interface) … an image acquisition circuit 130 (on-screen display circuit) … The circuit device 100 is, for example, an integrated circuit device (IC)” (semiconductor device), [0109-0110] “in the present embodiment, the image acquisition circuit 130 overlays the second image in a given region on the first image to generate the display image … In this way, it is possible to generate the display image by overlaying an icon or a character, for example, on the input image by OSD. In this case, the overlaid character or icon corresponds to the foreground image, and the other original input image portion corresponds to the background image” (OSD circuit), [0062, 0095, 0143], disclosing use of Anand’s IC for displaying information on a meter panel of a system for a vehicle).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Anand’s on-vehicle system comprising a semiconductor device with Wada/Uehara’s semiconductor device, thereby improving the display of OSD character information by having the visibility detector check visibility of known character(s) drawn on displayed video data.

	Claim 5 is rejected under U.S.C. 103 as being unpatentable over Wada, in view of Uehara, and Anand, and further in view of Koyama F. (US 2009/0207188 A1; Koyama).
RE Claim 5, Wada/Uehara/Anand discloses the semiconductor device according to claim 4.
Still, although Wada/Uehara/Anand does not appear to expressly teach,
Koyama (in the general field of image processing) discloses the concept of processing pixel data to display a first gray-scale value and a second gray-scale value such that display of respective gray-scale values are alternately put into operation every other frame (Koyama: [0018], alternately display an image based on gray-scale value by processing/converting gray-scale values of respective pixels included in the image). 
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Koyama’s concept of processing pixel data such that respective processing are alternately put into operation every other frame with Wada’s, modified by Uehara’s, semiconductor device comprising a visibility detection and a drawing error detection, with the expected benefit of sufficiently reducing the processing load so that smaller, less-expensive devices may provide OSD functionality without unduly sacrificing quality of displayed information.

Claims 6-7 are rejected under U.S.C. 103 as being unpatentable over Wada, in view of Uehara, and further in view of Koyama.
RE Claim 6, Wada/Uehara teaches the semiconductor device according to claim 1, and Wada in addition discloses a control input interface provided separately from the video input interface (Wada: fig. 1, ‘input device’ 23; [0017], “The input device 23 is a device that allows a user to input information to the image display control device 10, and is, for example, a mouse, a keyboard, a touch panel, or the like”).
Even so, although Wada/Uehara fails to expressly teach,
Koyama discloses the concept of a control input interface enabling an image processing system to communicate with an external processor (Koyama: fig. 1, ‘input mechanism’ 50 coupled with ‘control unit’ 30 (e.g., external processor) and ‘image processing system’ 20 where ‘control unit’ 30 may communicate with ‘image processing system’ 20 via ‘bus’ 60).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Koyama’s concept of a control input interface allowing a system to communicate with an external processor with Wada/Uehara’s semiconductor device comprising a control input interface so the combined Wada, modified by Uehara/Koyama’s control input enables the semiconductor device to communicate with an external processor. Additionally, the motivation for combining Koyama’s control input interface allowing an image processing system to communicate with an external processor with Wada/Uehara semiconductor device would have been to reduce the latency in processing input signals since a portion of processing applied to said input signals may be performed by the external processor prior to being transmitted to the semiconductor device. 
RE Claim 7, Wada/Uehara/Koyama discloses the semiconductor device according to claim 6, and Koyama also teaches wherein an object/pointer image is variable in display position, and a control signal received by the control input interface from the processor includes position information indicating the display position of the known object/pointer image (Koyama: [0031-0032, 0040], disclosing an input control for moving an image object, where the position of the image object is received  by ‘control unit’ 30 and provided to ‘image processing system’ 20 via ‘coordinate position detecting unit’ 25).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Koyama’s control signal comprising position information indicating the display position of a known object/pointer image with Wada, modified by Uehara/Koyama’s semiconductor device displaying a know character in order for the combined device to be more flexible since a user may change the position of a displayed known character.

	Claim 12 is rejected under U.S.C. 103 as being unpatentable over Wada, in view of Uehara, and further in view of Lin C.-S. (US 2012/0144181 A1; Lin).
RE Claim 12, Wada/Uehara teaches the semiconductor device according to claim 1, and even though Wada/Uehara fails to expressly disclose,
Lin (in the field of ) implicitly teaches an IC serving as a bridge circuit having an M input and an N output, where M > 1, and N > 1 (Lin: fig. 2, illustrating a ‘mother board’ 32 comprising a ‘CPU’ 34, a ‘display circuit’ 40, a ‘bridge circuit’ 38 a ‘microcontroller’ 52, a ‘transmitter’ 54 and a ‘BIOS’ circuit 50; [0017], “The display circuit 20 is responsible for calculating and processing for image display of the computer system 10” (provides OSD functionality of displayed image information), [0033], disclosing ‘display circuit’ 40 may be integrated to one chip with ‘bridge circuit’ 38; note, when combined as proposed by Lin, Lin’s ‘kernel module’ 36 serves as a bridge circuit having an M input and an N output, where M > 1 and N > 1 – see fig. 2).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Lin’s IC serving as a bridge circuit with Wada/Uehara’s semiconductor device in order to provide the combined system with a plurality of interface ports, wherein said interface ports may be coupled with different circuits or peripheral devices, thereby adding flexibility to the combined system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611